       Case 3:18-cv-07502-EDL Document 6 Filed 12/13/18 Page 1 of 4



 1   Keith A. Custis
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
 3   Los Angeles, California 90067
     (213) 863-4276
 4
     Ashley Keller (pro hac vice forthcoming)
 5     ack@kellerlenkner.com
     Travis Lenkner (pro hac vice forthcoming)
 6     tdl@kellerlenkner.com
     Tom Kayes (pro hac vice forthcoming)
 7     tk@kellerlenkner.com
     KELLER LENKNER LLC
 8   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 9   (312) 741-5220

10   Warren Postman (pro hac vice forthcoming)
       wdp@kellerlenkner.com
11   KELLER LENKNER LLC
     1300 I Street, N.W., Suite 400E
12   Washington, D.C. 20005
     (202) 749-8334
13
     Attorneys for Petitioners
14
                               UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
16

17                                               Case No. 3:18-cv-7502
     VICTORIA ABARCA, et al.
18                                               DECLARATION OF TOM KAYES IN
                          Petitioners,           SUPPORT OF MOTION TO COMPEL
19                                               ARBITRATION
            v.
20
     LYFT, INC.,
21
                          Respondent.
22

23

24

25

26
27

28
                                                             DECLARATION OF TOM KAYES
                                                                   CASE NO. 3:18-CV-7502
        Case 3:18-cv-07502-EDL Document 6 Filed 12/13/18 Page 2 of 4



 1          I, Tom Kayes, declare based on personal knowledge as follows:

 2          1.         I am an associate at Keller Lenkner LLC, counsel for Petitioners in this matter.

 3          2.         I have personal knowledge of the facts stated herein, and if called upon as a witness,

 4   I could and would testify competently thereto.

 5          3.         This declaration is submitted in support of Petitioners’ Motion to Compel

 6   Arbitration.

 7          4.         On September 14, 2018, Keller Lenkner informed Lyft that it planned to file

 8   demands for arbitration and offered to discuss resolving the claims in an alternative manner, such

 9   as through mediation. Ultimately, the parties were not able to agree on an alternative to arbitration.

10          5.         Keller Lenkner submitted 3,661 individual arbitration demands to AAA on behalf

11   of Petitioners:

12               •     (1) October 26, 2018 — 1,123 individual demands;

13               •     (2) November 2, 2018 — 471 individual demands; and

14               •     (3) December 7, 2018 — 2,067 individual demands

15          6.         On November 8, 2018, AAA sent a letter invoicing Lyft for the filing fees necessary

16   to commence the 1,123 arbitration demands served on October 26, 2018. The letter set December

17   10, 2018 as the deadline for paying those fees.

18          7.         Instead of paying the contractually required arbitration fees, on November 16,

19   2018, Lyft filed a tort lawsuit against Keller Lenkner and one of its partners, Warren Postman,

20   claiming money damages and seeking an injunction to stop Keller Lenkner from representing

21   Petitioners in their arbitrations. The lawsuit is captioned Lyft, Inc. v. Postman, No. 3:18-cv-06978-

22   EMC (N.D. Cal.).

23          8.         To date, Lyft has not paid a single arbitration fee, and not a single arbitration has

24   commenced. AAA has said it will not invoice Lyft for the arbitrations filed on November 2, 2018,

25   and December 7, 2018, until Lyft pays its invoice from the October 26, 2018 demands.

26          9.         Attached as Exhibit A is a true and correct copy of Lyft’s Memorandum of Law in

27   Support of Its Motion to Compel Individual Arbitration and Dismiss Action in Case 1:15-cv-

28
                                                                             DECLARATION OF TOM KAYES
                                                                                   CASE NO. 3:18-CV-7502
        Case 3:18-cv-07502-EDL Document 6 Filed 12/13/18 Page 3 of 4



 1   001159-EDL, filed on April 17, 2015 in the United States District Court for the Northern District

 2   of California.

 3          10.       Attached as Exhibit B is a true and correct copy of AAA’s letter to counsel, dated

 4   November 8, 2018.

 5          11.       Attached as Exhibit C is a true and correct copy of Lyft’s letter to AAA, dated

 6   November 30, 2018.

 7          12.       Attached as Exhibit D is a true and correct copy of Petitioners’ letter to AAA, dated

 8   December 6, 2018.

 9          13.       Attached as Exhibit E is a true and correct copy of AAA’s email to counsel, dated

10   December 7, 2018.

11          14.       Attached as Exhibit F is a true and correct copy of Lyft’s letter to AAA, dated

12   December 11, 2018.

13          15.       Attached as Exhibit G is a true and correct copy of Petitioners’ letter to AAA, dated

14   December 12, 2018.

15          16.       Attached as Exhibit H is a true and correct copy of Petitioners’ Arbitration Demand

16   for California Drivers, dated October 26, 2018. The other demands filed on November 2, 2018,

17   and December 7, 2018, referred to in paragraph 5, are materially identical.

18          17.       Attached as Exhibit I is a true and correct copy of Petitioners’ Arbitration Demand

19   for Massachusetts Drivers, dated October 26, 2018. The other demands filed on November 2, 2018,

20   and December 7, 2018, referred to in paragraph 5, are materially identical.

21          18.       I declare under penalty of perjury of the laws of the United States of America that

22   the foregoing is true and correct.

23

24    Executed on December 13, 2018                      /s/ Tom Kayes

25                                                       By: Tom Kayes
26
27

28

                                                                          DECLARATION OF TOM KAYES
                                                                                CASE NO. 3:18-cv-7502
       Case 3:18-cv-07502-EDL Document 6 Filed 12/13/18 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2          I certify that I shall cause the foregoing document to be served on Lyft, Inc. at its
 3   headquarters at 185 Berry Street, Suite 5000, San Francisco, California 94107.
 4   Dated: December 13, 2018.
 5

 6                                                 /s/ Keith A. Custis
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                           DECLARATION OF TOM KAYES
                                                                                 CASE NO. 3:18-CV-7502
